09-2845-ag
    Trisna v. Holder
                                                                                  BIA
                                                                              Chew, IJ
                                                                          A099 686 959
                                                                          A099 686 960
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 26th day of October, two thousand ten.

    PRESENT:
             ROBERT A. KATZMANN,
             PETER W. HALL,
             GERARD E. LYNCH,
                   Circuit Judges.
    _______________________________________
    WITA TRISNA, ROBY SETIAWAN,
             Petitioners,
                       v.                                  09-2845-ag
                                                           NAC
    ERIC H. HOLDER, JR., U.S.
    ATTORNEY GENERAL
             Respondent.
    ______________________________________
    FOR PETITIONERS:              H. Raymond Fasano, Madeo & Fasano,
                                  New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Susan K. Houser, Senior
                                  Litigation Counsel; Dawn S. Conrad,
                                  Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Wita Trisna and Roby Setiawan, natives and

citizens of Indonesia, seek review of a June 5, 2009 order

of the BIA affirming the August 27, 2007 decision of

Immigration Judge (“IJ”) George T. Chew denying their

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Wita

Trisna, Roby Setiawan, Nos. A099 686 959/960 (B.I.A. June 5,

2009), aff’g Nos. A099 686 959/960 (Immig. Ct. N.Y. City

Aug. 27, 2007).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA’s decision.    See

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

Court reviews the agency’s factual findings under the

substantial evidence standard, treating them as “conclusive

unless any reasonable adjudicator would be compelled to

conclude to the contrary.”   See 8 U.S.C. § 1252(b)(4)(B);

Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir.


                              2
2008).   The Court “review[s] de novo questions of law and

the application of law to undisputed fact.”    Salimatou Bah

v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    Reasonably relying on country reports of record

indicating the Indonesian government’s support of racial,

ethnic, and religious tolerance, the agency found that

petitioners did not establish a pattern or practice of

persecution of ethnic Chinese, Buddhist, or non-Muslim

persons in Indonesia.    Specifically, the BIA noted that:

(1) the Indonesian government has repealed its ban on the

practice of Chinese religion, beliefs, and customs; (2) the

Chinese New Year is publicly celebrated in Indonesian

cities; (3) the Chinese language is taught and spoken in

Indonesia; and (4) Buddhism is an officially recognized

religion of Indonesia.

    Petitioners do not challenge these findings, and

instead argue that the agency failed to address their

evidence concerning the rise of radical Islam in Indonesia.

However, “we presume that [the agency] has taken into

account all of the evidence before [it], unless the record

compellingly suggests otherwise.”    Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006).


                               3
Far from demonstrating that the agency ignored any material

evidence, the record indicates that the agency explicitly

addressed the country conditions evidence upon which

petitioners rely for their assertion that conditions for

Chinese Buddhists have deteriorated in Indonesia.    In fact,

most of the evidence of violence in Indonesia concerns

violence against Christians or Muslims, not against persons

of Chinese ethnicity or Buddhist faith.   Thus, the agency

reasonably determined that the petitioners failed to

establish a well-founded fear of future persecution or a

pattern or practice of persecution against Chinese

Buddhists, as needed to demonstrate their eligibility for

asylum, see Santoso v. Holder, 580 F.3d 110, 112 (2d Cir.

2009), or to meet the higher standard required for

withholding of removal, see INS v. Cardoza-Fonseca, 480 U.S.

421, 430-31 (1987).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4